El Juez Presidente Señor Del Tobo,
emitió la opinión del tribunal.
Este es nn caso iniciado por nn padre en reclamación de los daños y perjuicios que alega que causó a su hijo menor de edad el 19 de mayo de 1933 la sociedad demandada Feli-ciano Hermanos con nna guagua de sn propiedad dedicada a su negocio de hielo, siendo también responsable de los perjuicios la compañía aseguradora demandada The United States Casualty Co.
*725Sostuvo y sostiene el demandante qne como consecuencia del accidente el menor sufrió varias lesiones entre ellas la fractura del tercio medio del muslo izquierdo, teniendo que resistir una dolorosa operación y someterse a un tratamiento largo y penoso, quedando inútil de la pierna, y que el acci-dente se debió a la negligencia del chauffeur -de la guagua de la sociedad demandada al caminar por su izquierda a gran velocidad por la calle de Ernesto Oerra de Santurce, sin mi-rar al frente, sin dar aviso al acercarse al cruce de la calle Lucchetti, sin usar sus frenos ni desviar el vehículo al en-frentarse con, el niño que caminaba en su bicicleta.
Negó la demandada Feliciano Hermanos que su empleado fuera negligente y alegó como primera defensa especial la negligencia exclusiva del menor y de su padre el demandante, y como segunda la negligencia contributoria del padre y del menor.
Fué el pleito a juicio y la corte resolvió que la prueba no revelaba “ninguno de los actos de negligencia que alega el demandante fueron causantes del daño”, no siendo en tal vir-tud suficiente para sostener la demanda que declaró sin lugar sin especial condenación de costas.
Apeló el demandante, señalando y discutiendo amplia-mente en su alegato dos errores cometidos a su juicio por la corte sentenciadora al apreciar la prueba y al admitir en evidencia ciertos affidavits.
Hemos examinado cuidadosamente la evidencia de una y otra parte. En su esencia y tratando de usar lo más que podamos las propias palabras de los testigos, es como sigue:
Nicomedes Varcáreel, el demandante, declaró que era el padre del menor lesionado Ramón, de unos diez años de edad.
Guadalupe García dijo que el niño “venía en una bicicleta chiquita y el chauffeur de los Feliciano venía en la guagua por la calle Cerra y ... no tocó bocina y el muchachito ve-nía llegando a la orilla de la esquina y la guagua entonces sin tocar bocina y defendiéndose de los hoyos que había en la carretera cogió la otra línea que no le correspondía ... y *726le dió con el bumper a la bicicleta y el muchacho cayó entre medio de la rueda de alante y de atrás de la guagua, a mano izquierda, dándole con el guardalodo derecho. ... La gua-gua paró instantáneamente. . . No venía a alta velocidad.”
Ana Gruzmán vió “que el niño iba montado en la bicicleta cruzando la calle Lucchetti arriba y la guagua venía cruzando la calle Cerra y cuando el niño fue a cruzar la guagua le dió con el tapalodo izquierdo del frente a la bicicleta y cayó el niño. La guagua no tocó klaxon
Tomás Cristiano declaró que “pasaba un muchachito con una bicicleta pequeña, y cuando venía el carro de hielo le dió con la parte izquierda y quedó el muchachito debajo de la guagua con la bicicleta . . . acostado en el suelo. ... Yo sentí klaxon 'Cuando salí a la calle. No sé si fuera esa gua-gua u otro carro. ... El niño iba culebreando. No alcan-zaba bien los pedales. Iba por el centro mismo de la calle. Al cruzar la calle salió la guagua. La guagua paró instan-táneamente.”
Pedro Jorge describe el accidente así: “Yo vi que el Sr. Varcárcel venía montado en una bicicleta ... y al llegar a la esquina sentí el golpe, vi que la guagua ‘tan’ le dió, ca-yendo la bicicleta así al lado de la guagua, pasando la rueda de la izquierda por encima del niño, quedando (éste) como a mitad de la rueda delantera y la trasera.” La guagua “ve-nía ligero, como a veinte o veinte y cinco millas.”
Pué llamado entonces a declarar el niño lesionado. Dijo: “Cuando yo venía por la calle Lucchetti en una bicicleta de pedal al llegar a la esquina venía la guagua de Feliciano y me tumbó la bicicleta con el bumper y me pasó la rueda izquierda por la pierna. No oí klaxon de ninguna especie. Fue de pronto. En la izquierda de la calle. Cerca de la acera. Es-tuve cuarenta -y dos días en el hospital. Me entablillaron la pierna y me pusieron unos sacos de arena porque tenía el hueso encaramado para que fuera estirando. Sufrió mucho. Le hacían falta sus padres. No volvió a la escuela ni pasó de grado. ’ ’ La bicicleta no era suya. Se la prestó un mu-*727chacho que no sabe dónde vive y cuyo nombre n,o conoce. Había montado en bicicleta otras veces. Iba mirando “para alante.” El truck le dió con el gnardalodo izquierdo.
Clandina Aqnerón profesora del niño dijo que éste hu-biera pasado del segundo grado que estudiaba, que era de condición, normal. Con su récord escolar a la vista declaró que tenía diez y nueve “F” que indican fracaso. Insistió en que era normal.
Juan Feliciano, socio gestor de la demandada, declaró so-bre el seguro con la otra demandada. Se introdujo en evi-dencia la póliza.
Por último el Doctor Arsenio Comas, médico que asistió al lesionado dijo que éste “presentaba una fractura del ter-cio medio del fémur izquierdo, fractura simple.” Examina una placa tomada al mes de estar en el hospital que revela una unión pero también, que el hueso no está derecho. La pierna quedó tres cuartos de pulgada menos que la otra. Con el tiempo podrá andar sin muletas. La fractura pudo pro-ducirse al pasarle la rueda del truck por encima de la pierna. También por la bicicleta presionada por el truck.
La prueba de la demandada comenzó con la declaración del abogado notario Juan José Fuertes que autorizó los affidavits de Ana G-uzmán y Tomás Cristiano en la investiga-ción preliminar del suceso practicada por la compañía asegu-radora demandada y explicó la forma en que fueron prepa-rados, tomándose los testimonios taquigráficamente, transcri-biéndose en maquinilla, dándoselos a leer o leyéndoselos a los testigos y firmando éstos entonces ante él.
Cuan,do los testigos Guzmán y Cristiano declararon en el juicio presentados por el demandante, la parte demandada les mostró los affidavits a fin de que los leyeran y explicaran ciertas contradicciones que advertían entre ellos y sus actua-les testimonios. La Guzmán dijo que ella firmó sin que le dieran, a leer el documento y que lo cierto era lo que decla-raba en el juicio y más o menos expresó lo mismo Cristiano.
Con esos antecedentes la demandada dijo: “Presento *728como evidencia para impugnar la declaración de los testigos Ana. Guzmán y Tomás Cristiano, sola y exclusivamente, es-tos affidavits.” Se opuso el demandante y la corte admitió en evidencia los affidavits “al solo fin indicado.”
Se llamó a declarar al chauffeur Rafael Santiago Cosme. Dijo que “venía con una.guagua de detalle de hielo de re-tirada al garage de la calle de Ernesto Cerra con dirección a Talleres, y se presentó un niño a cruzar por delante sa-liendo por Luechetti como para Cerra.” Conducía la guagua ni muy ligero ni muy despacio porque había muchos hoyos. Redujo al llegar a la bocacalle y antes de llegar tocó hlaxon.” En la calle “caben dos automóviles un poco apurados. La calle de más tráfico es la de Ernesto Cerra. Por la de Luc-chetti hay muy poco tráfico. Yo iba que la rueda izquierda me quedaba al centro de la calle. Sucedió que cuando llegué a la esquina venía un niño corriendo una bicicleta y cuando vi el celaje traté de parar y pude parar pero siempre cogí la bicicleta y entonces quedó la bicicleta la rueda de atrás pillada con la rueda de la guagua, pero no cogió al niño de-bajo. Debajo de la bicicleta estaba el niño. Levantaron un poco la-bicicleta y lo sacaron. La bicicleta quedó pillada conforme estaba.”
Evaristo Yelázquez dijo: “Estábamos hablando cuando venía un muchachito en una bicicleta ... no alcanzaba muy fácilmente los pedales y venía dando culebreos . . . sentimos un hlaxon y al sentir ese hlaxon miramos cuando la guagua salió y ahí lo cogió con la rueda delantera y la rueda trasera de la bicicleta y nosotros corrimos y tenía el muchacho una pierna rota.” La guagua “paró repentinamente ... en el mismo centro de la calle . . . iba despacio ... la calle de Ernesto Cerra es la de más tráfico ... el truch no le pasó por la pierna al niño.”
Juan Hernández manifestó: “Yo estaba mirando para el templo protestante que queda al frente cuando sentí el hlaxon, hice así y la vi, la guagua entonces venía a pasar por la calle Luechetti ... y venía el niño . . . cuando el chauffeur siguió *729que iba como dos metros después de la esquipa venía el mu-chachito culebreando con una bicicleta y se le metió debajo y la rueda de la bicicleta qujedó pillada y el niño pillado con la bicicleta. ... La guagua venía al paso de un hombre a pie con su rueda izquierda al centro de la carretera.”
Basilio Rodríguez manifestó: “Venía una bicicleta de allá, venía como dando sigsags y mientras él venía llegando a la esquina sentimos el klaxon y en el momento se enfren-taron y hubo un choque entre ellos y vimos al muchacho ti-rado debajo de la bicicleta y corrimos para allá. La guagua estaba parada casi al centro de la calle por su derecha . . . venía despacio, hay muchos hoyos. No había atravesado mu-cho. Fué al romper la calle.”
Por último declaró el Doctor W. F. Lippitt, médico ciru-jano con cuarenta y nueve años de práctica. Examinó el niño poco antes del juicio. También la placa a que se refirió el Dr. Comas. En su opinión el ruño no debió comenzar a an-dar tan pronto como lo hizo. Eso no obstante el hueso está bien, unido. No cree posible que el truck pasara por encima de la pierna sin haber dado lugar a fracturas múltiples del hueso. Pudo ocasionarse la fractura al caer pillado por la bicicleta presionada ésta por el truck.
Llamado en rebuttal el Dr. Comas dijo que dió de alta al niño por considerarlo curado. No sabe lo que hizo después que salió del hospital.
Siendo ésa la evidencia presentada por ambas partes, no es posible sostener que fuera apreciada con manifiesto error por la corte sentenciadora a los efectos de dictar la sentencia que dictó declarando la demanda sin lugar. No nos deten-dremos a considerar las manifestaciones que hiciera en su relación del caso y opinión. Pueden alguna o algunas de esas manifestaciones estar equivocadas, sin que por ello proceda la revocación de la sentencia. Lo que importa principalmente es la conclusión fin.al reveladora del juicio definitivo de la corte.
Tampoco erró la corte sentenciadora al admitir los *730dos affidavits de que se lia hecho mérito a los solos efectos de impugnar las declaraciones de los dos' testigos del deman-dante de que-se trata.
El artículo 159 de la Ley de Evidencia, leyes de 1905, pág*. 157, dice:
"También podrá tacharse a un testigo mediante evidencia de que hizo, en otras épocas, manifestaciones incompatibles con su actual declaración; pero antes de poder hacer esto, habrá que referirle las manifestaciones, con las circunstancias de fechas, lugares y personas que se hallaban presentes; se le preguntará si hizo esas manifes-taciones, y de haberlas hecho, se le permitirá que las esplique. Si las manifestaciones se hicieron por escrito, deberán enseñarse al testigo antes de podérsele interrogar acerca de ellas.”
T aquí como hemos visto los requisitos exigidos por la ley se cumplieron. Véase el caso de Vélez v. Iturregui, 44 D.P.R. 487, 490.

Debe declararse no haber lugar al recurso y confirmarse la sentencia recurrida.

El Juez Asociado Señor Travieso no intervino.